DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Response to Arguments
Claims 1-5 stand rejected under Section 102 or in the alternative under Section 103.  Claims 16 and 17 stand rejected under Section 103.  Claims 16-18 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 1-5, 9, 10, 13, 14, and 16-18 stand rejected under Section 112(b).  Claims 1-5, 9, 10, 13, 14, and 16-18 stand objected to for informalities.  Claims 9, 10 13, 14, and 19 stand allowed, with claim 18 being objected to for depending from an objected-to base claim, but indicated as having allowable subject matter if placed in independent form.  Claims 6-8, 11, 12, and 15 were previously canceled.
Applicants amended claims 1, 9, 13, and 19, canceled claims 2-5 and 16-18, and added new claims 20-26.  Applicants also provided a replacement drawing.  
Turning first to the drawing: Applicants’ amendment adds no new matter and is accepted and entered.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 112(a) rejections: Applicants canceled claims 16-18, rendering moot the Section 112(a) rejections.  These rejections are withdrawn as moot.
Section 102/103 rejections: Applicants’ amendments overcome the previously noted Section 102 and Section 103 rejections.  These rejections are withdrawn.  However, new art has been identified which, when combined with the previously cited prior art, renders obvious certain claims, as noted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13, 14, and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9: This claim defines a pixel defining layer which has a plurality of openings, “the sidewall of the subpixel openings having a slope angle of between 20° and 40° with the bottom wall of the sub-pixel openings.”  The openings increase in size from the bottom wall of the sub-pixel openings to the top.  However, if the slope angle is between 20° and 40° with the bottom wall of the sub-pixel opening, then the opening narrows from bottom to top.  See annotated version of applicants’ Figure 4.

    PNG
    media_image1.png
    340
    580
    media_image1.png
    Greyscale

Because the claim language conflicts with what applicants apparently are seeking to claim, the claim language is confusing.  Claim 9 is rejected as indefinite.
Claims 10, 13, 14, and 20-26 are rejected for depending from rejected base claim 9.
Regarding claim 10, which depends from claim 9: Claim 9 defines the sidewall of the subpixel openings (plural), whereas claim 10 defines the sidewall of the subpixel opening (singular).  Applicants have not defined which of the subpixel openings that is the claim 10 subpixel opening with the claimed limitation.  Because this information is missing, claim 10 is rejected as indefinite.
Regarding claim 19: As with claim 9, claim 19 defines a pixel defining layer which has a plurality of openings, “an opening area of a lower portion of the sub-pixel opening does not exceed an opening area of an upper portion of the sub-pixel opening, [and] the sidewall of the subpixel opening has a slope angle of between 20° and 40° with the bottom wall of the sub-pixel opening.”  Thus, the claim defines openings which are the same or increase in size from the bottom wall of the sub-pixel openings to the top.  However, if the slope angle is between 20° and 40° with the bottom wall of the sub-pixel opening, then the opening narrows from bottom to top.  Because the claim language conflicts with what applicants apparently are seeking to claim, the claim language is confusing.  Claim 19 is rejected as indefinite.
For purposes of examination, the claims will be interpreted as though the slope angle is that of the pixel defining layer sidewall.
Regarding claim 20, which depends from claim 9: Claim 9 requires the slope angle to be between 20° and 40°.  Claim 20 requires “a ratio of the opening area of an upper portion of the sub-pixel openings to the opening area of a lower portion of the sub-pixel openings [to be] between 1 and 1.6.”  The ratio cannot be 1 if the slope angle is between 20-40°.  Because the requirements of claim 20 conflict with the requirements of claim 9, claim 20 is rejected as indefinite.
Claims 21-26 are rejected for depending from rejected base claim 20.  The Office notes that claims 25 and 26 narrow the ratio to 1.45 to 1.55 for the red subpixels (claim 25) and the blue subpixels (claim 26).  However, in the case of claim 25, this limitation does not overcome the conflict for the green and blue subpixels, and in the case of claim 26, this limitation does not overcome the conflict for the green and red subpixels.
Regarding claims 25 and 26: These claims require each of the sub-pixel units to comprise an organic light emitting diode, and later defines the organic light emitting diode to “include[] a red organic light emitting diode, a green organic light emitting diode, and a blue organic light emitting diode”. This language suggests that each organic light emitting diode includes red, green, and blue light emitting diodes, as in a tandem device.  However, the claims later define a ratio of upper and lower portions of the opening areas for the red organic light emitting diode only (claim 25) or the blue organic light emitting diode only (claim 26), which suggests that the organic light emitting diode has one organic light emitting layer/one color and is not a tandem device.  Because the claim language is confusing, claims 25 and 26 are rejected as indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 20, which depends from claim 9: As noted above, claim 9 requires the slope angle to be between 20° and 40°.  Claim 20 requires “a ratio of the opening area of an upper portion of the sub-pixel openings to the opening area of a lower portion of the sub-pixel openings [to be] between 1 and 1.6.”  The ratio cannot be 1 if the slope angle is between 20-40°.  Because the requirements of claim 20 are broader than the requirements of claim 9, claim 20 is rejected under Section 112(d).
Claims 21-26 are rejected for depending from rejected base claim 20.  The Office notes that claims 25 and 26 narrow the ratio to 1.45 to 1.55 for the red subpixels (claim 25) and the blue subpixels (claim 26).  However, in the case of claim 25, this limitation does not overcome the broadening of claim 20 for the green and blue subpixels, and in the case of claim 26, this limitation does not overcome the broadening of claim 20 for the green and red subpixels.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 13, 14, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Im, U.S. Pat. Pub. No. 2012/0313844, Figures 1-4, and further in view of Li, U.S. Pat. Pub. No. 2013/0234590, Figure 3.
Im Figures 1-4:

    PNG
    media_image2.png
    628
    404
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    335
    499
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    328
    453
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    284
    468
    media_image5.png
    Greyscale


Li, Figure 3:

    PNG
    media_image6.png
    220
    423
    media_image6.png
    Greyscale

Regarding claim 1: Im Figures 1-4 disclose a display substrate, comprising: a plurality of sub-pixel units (20, 10, 30) arranged in a plurality of rows and a plurality of columns (L1, L2, L3, L4), the plurality of columns (L1, L2, L3, L4) of the sub-pixel units (20, 10, 30) comprising alternatingly arranged solid color sub-pixel unit columns (L1, L4) and mixed color sub-pixel unit columns (L2, L3), the solid color sub-pixel unit columns (L1, L4) including a plurality of sub-pixel units (10) corresponding to a same color (green), adjacent sub-pixel units (20, 30) in a row direction corresponding to different colors (red, blue), wherein sub-pixel units (20, 30) on each side in a row direction of a sub-pixel unit (10) in a solid color sub-pixel unit column (L1, L4) are of different colors (red, blue), a pixel defining layer (90) having a plurality of sub-pixel openings, the plurality of the sub-pixel openings corresponding with the plurality of sub-pixel units (20, 10, 30), wherein each of the sub-pixel units (20, 10, 30) comprises an organic light emitting diode and at least a portion of the organic light emitting diode is located in the corresponding sub-pixel opening, the organic light emitting diodes include red organic light emitting diodes, green organic light emitting diodes, and blue organic light emitting diodes.  Im specification ¶¶ 37-73.  Im is silent as to the ratio of the opening area of an upper portion of the sub-pixel openings to the opening area of a lower portion of the sub-pixel openings being between 1 and 1.6, and a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the green organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the green organic light emitting diodes being between 1.2 and 1.3.
Li Figure 3, directed to similar subject matter, Li specification ¶¶ 34, 35, discloses that a measurement of the Li upper and lower openings shows that its ratio is approximately 1.2, which falls within the claim limitation of 1-1.6 for a ratio of the opening area of an upper portion of the sub-pixel openings to the opening area of a lower portion of the sub-pixel openings, and 1.2 -1.3 for a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the green organic light-emitting diodes to an opening area of a lower portion of the sub-pixel opening corresponding to the green organic light emitting diodes.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li ratio for the Im pixel defining layer because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Li Figure 3 (annotated, below):

    PNG
    media_image7.png
    390
    760
    media_image7.png
    Greyscale

Regarding claim 9:  Im Figures 1-4 disclose a display substrate, comprising: a plurality of sub-pixel units (20, 10, 30) arranged in a plurality of rows and a plurality of columns (L1, L2, L3, L4), the plurality of columns (L1, L2, L3, L4) of the sub-pixel units (20, 10, 30) comprising alternatingly arranged solid color sub-pixel unit columns (L1, L4) and mixed color sub-pixel unit columns (L2, L3), the solid color sub-pixel unit columns (L1, L4) including a plurality of sub-pixel units (10) corresponding to a same color (green), adjacent sub-pixel units (20, 30) in a row direction corresponding to different colors (red, blue), wherein sub-pixel units (20, 30) on each side in a row direction of a sub-pixel unit (10) in a solid color sub-pixel unit column (L1, L4) are of different colors (red or blue), a pixel defining layer (90) having a plurality of sub-pixel openings, the plurality of the sub-pixel openings corresponding with the plurality of sub-pixel units, the plurality of sub-pixel openings having a bottom wall and a sidewall, and the sidewall of the [pixel defining layer (90)] having a slope angle.  Im specification ¶¶ 37-73.  Im does not specifically disclose the actual slope angle.
Li Figure 3, directed to similar subject matter, discloses a pixel defining layer (302) having a sub-pixel opening, the sub-pixel opening corresponding with a sub-pixel unit (32), the sub-pixel opening having a bottom wall and a sidewall, and the sidewall of the [pixel defining layer] having a slope angle (θ1) of between preferably 30° and 45°,  Li specification ¶¶ 34, 35, which overlaps the claimed limitation of 20° and 40°.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li slope angle for the Im pixel defining layer because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 10, which depends from claim 9: The combination discloses a preferred slope angle of 30-45°, but states that the angle can be between 1-89°.  Id.  The preferred slope angle of Li is close to the claimed slope angle of 26-27°, and thus the claim limitations are obvious over the prior art.  MPEP § 2144.05(I) (“…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”).
Regarding claim 13, which depends from claim 9: Im Figure 1 discloses in a pixel unit, at least one sub-pixel unit (10, green) has a relationship with at least one sub-pixel unit (20 or 30) of a different color (red or blue) of an adjacent row, the relationship including a pitch of two sub-pixel units in a row direction being smaller than a pitch of the two sub-pixel units in a column direction and wherein in the pixel unit, the at least one sub-pixel unit (10) is a green sub-pixel unit, and the at least one sub-pixel unit (20 or 30) of a different color is a blue sub-pixel unit or a red sub-pixel unit.  See Im specification ¶ 50 (disclosing colors); Im Figure 1 (annotated, below).
Im Figure 1 (annotated): 
    PNG
    media_image8.png
    771
    732
    media_image8.png
    Greyscale

Regarding claim 14, which depends from claim 13: Im discloses the pixel unit includes the green sub-pixel unit (10), the red sub-pixel unit (20), and the blue sub-pixel unit (30), and the green sub-pixel unit (10) has the relationship with each of the red sub-pixel unit (20) and the blue sub-pixel unit (30).  Id.
Regarding claim 19: Im Figures 1-4 disclose a display substrate, comprising: a plurality of sub-pixel units (20, 10, 30) arranged in a plurality of rows and a plurality of columns (L1, L2, L3, L4), wherein the plurality of columns (L1, L2, L3, L4) of the sub-pixel units (20, 10, 30) comprises alternatingly arranged solid color sub-pixel unit columns (L1, L4) and mixed color sub-pixel unit columns (L2, L3), the solid color sub-pixel unit columns (L1, L4) including a plurality of sub-pixel units (10) corresponding to a same color (green), adjacent sub-pixel units (20, 30) in a row direction correspond to different colors (red, blue), and sub-pixel units (20, 30) on each side in a row direction of a sub-pixel unit (10) in a solid color sub-pixel unit column (L1, L4) are of different colors (blue, red), wherein the display substrate comprises a pixel defining layer (90) having a plurality of sub-pixel openings, the plurality of the sub-pixel openings being in one-to-one correspondence with the plurality of sub-pixel units (20, 10, 30), wherein each of the sub-pixel units (20, 10, 30) comprise an organic light emitting diode and at least a portion of the organic light emitting diode is located in the corresponding sub-pixel opening, wherein the organic light emitting diode includes one or more functional layers (132/140) for red subpixel (20); (140) for blue subpixel (30)); (131/140) for green subpixel (10)) deposited on each of a bottom wall and a sidewall of the sub-pixel opening, an opening area of a lower portion of the sub-pixel opening does not exceed an opening area of an upper portion of the sub-pixel opening, the sidewall of the [pixel defining layer (90)] has a slope angle.  Im specification ¶¶ 37-73.  Im does not specifically disclose the actual slope angle.
Li Figure 3, directed to similar subject matter, discloses a pixel defining layer (302) having a sub-pixel opening, the sub-pixel opening corresponding with a sub-pixel unit (32), the sub-pixel opening having a bottom wall and a sidewall, and the sidewall of the [pixel defining layer] having a slope angle (θ1) of between preferably 30° and 45°,  Li specification ¶¶ 34, 35, which overlaps the claimed limitation of 20° and 40°.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Li slope angle for the Im pixel defining layer because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 20, which depends from claim 9: A measurement of the Li upper and lower openings shows that its ratio is approximately 1.2, which falls within the claim limitation of 1-1.6 for a ratio of the opening area of an upper portion of the sub-pixel openings to the opening area of a lower portion of the sub-pixel openings.
Li Figure 3 (annotated, below):

    PNG
    media_image7.png
    390
    760
    media_image7.png
    Greyscale

Regarding claim 21, which depends from claim 20: Im discloses the solid color sub-pixel unit columns (L1, L4) comprise green sub-pixel units (10) corresponding to green color, and the mixed color sub-pixel unit columns (L2, L3) comprise alternating red sub-pixel units (20) corresponding to red color and blue sub-pixel units (30) corresponding to blue color.  Im specification ¶¶ 70-73, 50.
Regarding claim 22, which depends from claim 21:  Im discloses an area of a green sub-pixel unit (10) is smaller than an area of a red sub-pixel unit (20), and an area of a green sub-pixel unit (10) is smaller than an area of a blue sub-pixel unit area (30).  See Im Figure 1.
Regarding claim 23, which depends from claim 22: Im discloses the area of the red sub-pixel unit (20) is smaller than the area of the blue sub-pixel unit (30), and wherein each of an opening shape of the red sub-pixel unit (20) and an opening shape of the blue sub-pixel (30) unit are rectangular.  See Im Figure 1 (showing rectangular shapes for red and blue subpixels).
Regarding claim 24, which depends from claim 22: Im discloses an opening shape of the green sub-pixel unit (10) is a rectangle.  See Im Figure 1 (showing rectangular shape for green subpixel).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Im and Li, and further in view of Kim, U.S. Pat. Pub. No. 2014/0061605, Figure 4A.




Kim, Figure 4A:

    PNG
    media_image9.png
    370
    549
    media_image9.png
    Greyscale

Regarding claim 25, which depends from claim 20: The combination discloses that each of the sub-pixel units (20, 10, 30) comprise an organic light emitting diode and at least a portion of the organic light emitting diode is located in the corresponding sub-pixel opening, the organic light emitting diode includes a red organic light emitting diode (at 20), a green organic light emitting diode (at 10), and a blue organic light emitting diode (at 30), Im specification ¶¶ 50, 60, but is silent as to the ratio of the opening areas.  However, Li discloses that its preferred slope angle is 30-45°, although the slope angle can range between 1-89°, Li specification ¶ 35, and as discussed earlier, Li discloses a ratio of 1.2.  See the rejection of claim 1, which is incorporated by reference.  
Kim, directed to similar subject matter, see Kim specification ¶ 69, discloses in its Figure 4A a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the organic light-emitting diode to an opening area of a lower portion of the sub-pixel opening corresponding to the organic light emitting diode is approximately 1.42, which is near the claimed range of 1.45 and 1.55.  Thus, claim 25 is obvious.  See MPEP § 2144.05(I) (“…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”).
Regarding claim 26, which depends from claim 20: The combination discloses that each of the sub-pixel units (20, 10, 30) comprise an organic light emitting diode and at least a portion of the organic light emitting diode is located in the corresponding sub-pixel opening, the organic light emitting diode includes a red organic light emitting diode (at 20), a green organic light emitting diode (at 10), and a blue organic light emitting diode (at 30), Im specification ¶¶ 50, 60, but is silent as to the ratio of the opening areas.  However, Li discloses that its preferred slope angle is 30-45°, although the slope angle can range between 1-89°, Li specification ¶ 35, and as discussed earlier, Li discloses a ratio of 1.2.  See the rejection of claim 1, which is incorporated by reference.
Kim, directed to similar subject matter, see Kim specification ¶ 69, discloses in its Figure 4A a ratio of an opening area of an upper portion of a sub-pixel opening corresponding to the organic light-emitting diode to an opening area of a lower portion of the sub-pixel opening corresponding to the organic light emitting diode is approximately 1.42, which is near the claimed range of 1.45 and 1.55.  Thus, claim 26 is obvious.  See MPEP § 2144.05(I) (“…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”).

Allowable Subject Matter
While claims directed to individual ranges for ratio and slope angles are obvious over the prior art, a claim directed to combining specific differing ranges for the different colors (for example, green opening ratio = 1.2 -1.3 and red/blue opening ratio = 1.45-1.55) would be patentable.  The Office recommends that applicants consider directing their amendments to capture these embodiments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897